UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: February 18, 2017 to March 17, 2017 Commission File Number of issuing entity: 333-172366-05 Central Index Key Number of issuing entity: 0001561726 WFRBS Commercial Mortgage Trust 2012-C10 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-172366 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541214 C-III Commercial Mortgage LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542105 Basis Real Estate Capital II, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001555501 Liberty Island Group I LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000729153 The Royal Bank of Scotland plc (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541615 RBS Financial Products Inc. (Exact name of sponsor as specified in its charter) Anthony J. Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) NewYork (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3891389
